DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application 06/05/2018.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/05/2018 and 12/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “substantially” in claims 1, and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:


2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method for calibrating a resistivity measurement taken by a downhole tool in a borehole, wherein the downhole tool estimates the resistivity of an underground formation 
- taking apparent impedance measurements with the at least one sensor at a set of frequencies comprising at least one frequency and at a first plurality of locations in the borehole, wherein the measurement are uncalibrated measurements, 
- identifying a portion of the borehole in which the apparent impedance measurements at least at a first frequency of the set have a predetermined behavior, wherein the predetermined behavior is that the apparent impedance measurements taken in the portion are substantially fitting a linear model when represented in the complex plane,
 - using a plurality of measurements obtained at a second plurality of location situated in said portion at the first frequency to determine calibration coefficients for the measurements at said frequency.

The limitation of “identifying a portion of the borehole in which the apparent impedance measurements at least at a first frequency of the set have a predetermined behavior, wherein the predetermined behavior is that the apparent impedance measurements taken in the portion are substantially fitting a linear model when represented in the complex plane” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III). For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

using a plurality of measurements obtained at a second plurality of location situated in said portion at the first frequency to determine calibration coefficients for the measurements at said frequency” alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “taking apparent impedance measurements with the at least one sensor”. 

This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of calibrating a resistivity measurement, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to resistivity of underground formation beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “taking apparent impedance measurements with the at least one sensor” represents mere data gathering and is insignificant extra solution activity. 

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, including correcting the uncalibrated measurements at the first plurality of measurements using the 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the portion of the borehole is a cased portion, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the portion of the borehole is an open hole portion penetrating a formation having a resistivity below a predetermined threshold, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the 
    PNG
    media_image1.png
    19
    364
    media_image1.png
    Greyscale
 Wherein ZAPP_CAL Fb is a calibrated measurement at frequency fb Wherein ZAPPUNCFb is the uncalibrated measurement at frequency fb Wherein gb and ub are the calibration coefficients for frequency fb, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, including representing a plurality of apparent impedance measurements taken at the at least one frequency and at the second plurality of locations in a complex plane and fitting a line to said plurality of measurements, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 6, wherein the set includes a plurality of frequencies, and wherein identifying the portion includes comparing the slope of a fitting line obtained for measurements taken at the first frequency to a fitting line obtained for measurements taken at a second frequency of the plurality, alone or in 

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 7, wherein determining the calibration coefficients for the measurements at the first frequency includes selecting a predetermined point on the corresponding fitting line and calculating a relationship between the calibration coefficients so that this point corresponds to the origin of the complex plane when the measurements are calibrated, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein determining the calibration coefficients for the measurements at the first frequency includes determining a correlation between uncalibrated measurement and theoretical measurement in a non-dispersive medium and calculating a relationship between the calibration coefficients based on the correlation, wherein said frequency is a frequency below a predetermined threshold, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.



With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 10, including correlating uncalibrated measurements taken at the first frequency fl to uncalibrated measurements taken at the second frequency f2 with the following expression :  25IS18.0151-US-NP 
    PNG
    media_image2.png
    19
    379
    media_image2.png
    Greyscale
 Wherein ZAPPUNC F2 is a uncalibrated measurement taken at the second frequency f2, Wherein ZAPPUNC_F 1 is a corresponding uncalibrated measurement taken at the first frequency fl, Wherein p21 and q2i are unknown coefficients, Wherein the method further comprises calculating p21 and q21 using the measurements taken at the second plurality of locations at the first and second frequencies, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

F(a)2) t 2 ZAPPCALF2 = ZAPPCALF1 x F( x2) l - --2 F ( ) 1 ) Wherein ZAPP_CALF2 is a calibrated measurement taken at the second frequency f2, Wherein ZAPP_ CAL _F 1 is a corresponding calibrated measurement taken at the first frequency fl, Wherein o1 and c2 are the radial frequencies respectively corresponding to the first and second frequencies fl and f2 and wherein F(o) is a dispersion function of a drilling fluid filling the borehole depending on radial frequency omega, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 12, including modelling the dispersion function F at radial frequency o according to a predetermined model and determining unknown parameters of the modelled dispersion function based on values F(w 1), F(w2) of the dispersion function obtained at least at reference frequencies below a predetermined threshold, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.



With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 14, wherein the downhole tool comprises a plurality of sensors, wherein the calibration coefficients are determined separately for each sensor, wherein at least an unknown parameter of the dispersion function model is a statistical combination of the unknown parameter values obtained for each of the plurality of sensors, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 16, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method according to claim 1, wherein the measurements taken at the second plurality of locations is a calibration set, wherein the 

With respect to claim 17, similar analysis as claim 1 applied. Further, claim 17 recites additional elements of “a downhole tool”, and a “processors. The elements of “processors” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)). With respect to the “downhole tool”, Hayman (US Publication No. 2014/0347056) discloses the use of the tool (See: Abstract, par [0002]). This express statement in the prior art support a finding that the recited limitation is well-understood, routine, and conventional.

With respect to claim 18, the additional element of “drilling tool”, Hayman (US Publication No. 2014/0347056) discloses the use of the tool (See: par [0002]). This express statement in the prior art support a finding that the recited limitation is well-understood, routine, and conventional.



With respect to claim 20, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 17, wherein the sensor is configured to take apparent impedance measurement at a plurality of frequencies and the set of processors is configured to use the calibration coefficients for the measurements at the first frequency to determine the calibration coefficients for the measurements at a second frequency, alone or in combination, under its broadest reasonable interpretation, cover performance of mathematical concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7, 183, 771 B1 issued to Flanagan et al and US Publication No. 201/0154531 A1 issued to Han et al, and further in view of US Publication No. 2016/0170068 A1 issued to Donderici et al.

1. Flanagan et al discloses a method for calibrating a resistivity measurement taken by a downhole tool in a borehole, wherein the downhole tool estimates the resistivity of an underground formation penetrated by the borehole (See: Col. 1 lines 15-18, measuring the resistivity of geologic formations surrounding a borehole during well logging and logging while drilling operations), wherein the method includes: 
- taking apparent impedance measurements at a set of frequencies (See: Col. 1 lines 15-18, measuring the resistivity of geologic formations surrounding a borehole during well logging and logging while drilling operations; Col. 3 lines 58-61, the calibration signal is at a first 
- identifying a portion of the borehole in which the apparent impedance measurements at least at a first frequency of the set have a predetermined behavior (See: Col. 3 lines 35-36, determining the resistivity measurement; Col. 3 lines 58-61, the calibration signal is at a first frequency and the receiver signal is at the first frequency and the method further comprises time multiplexing the uncalibrated receiver signal with the calibrated signal), wherein the predetermined behavior is that the apparent impedance measurements taken in the portion are substantially fitting a linear model when represented in the complex plane (See: Fig. 5 illustrates phase difference resistivity response- uncompensated vs. compensated), 
- using a plurality of measurements obtained at a second plurality of location situated in said portion at the first frequency for the measurements at said frequency (See: Col. 3 lines 8-
Flanagan et al does not specify at least one sensor situated at a non-zero standoff distance from the borehole.
Han et al discloses at least one sensor situated at a non-zero standoff distance from the borehole (par [0010] at least one standoff sensor …determining a standoff distance from the reflected ultrasonic energy received at the at least one standoff sensor).
It would have been obvious before the effective filing date to combine downhole tool for making standoff and caliper measurements as taught by Han et al to calibration injection system of Flanagan et al would be to improve the reliability of caliper LWD measurements (Han et al, par [0007]).
Neither Flanagan et al nor Han et al discloses determine calibration coefficients.
Donderici et al discloses determine calibration coefficients (See: par [0034]-par [0036], calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii)…calculates the calibrated coefficient for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal; par [0049]).
It would have been obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration 

2. Flanagan et al discloses the method according to claim 1, including correcting the uncalibrated measurements at the first plurality of measurements (Abstract, correcting data acquisition errors related to the first receiver and the second receivers; Col. 4 lines 28-40, the device may further comprise means for processing the uncalibrated receiver signal and calibration signal to obtain the resistivity measurement…correcting data acquisition error related the first and second receivers).
Neither Flanagan et al nor Han et al discloses determine calibration coefficients.
Donderici et al discloses using calibration coefficients (See: par [0034]-par [0036], calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii)…calculates the calibrated coefficient for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal; par [0049])
It would have been obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration injection system of Flanagan et al to calibration injection system to Flanagan et al would be to generate desired petrophysical characteristics of the borehole and surrounding geological formation (Donderici et al, par [0020]).



6. Flanagan et al discloses the method according to claim 1, including representing a plurality of apparent impedance measurements taken at the at least one frequency and at the second plurality of locations in a complex plane and fitting a line to said plurality of measurements (See: Fig. 5 illustrates comparing the compensated measurement with the uncompensated measurement with a depth-offset).  

7. Flanagan et al discloses the method according to claim 6, wherein the set includes a plurality of frequencies, and wherein identifying the portion includes comparing the slope of a fitting line obtained for measurements taken at the first frequency to a fitting line obtained for measurements taken at a second frequency of the plurality (See: Fig. 5 illustrates phase difference resistivity response- uncompensated vs. compensated).  

8. Donderici et al discloses the method according to claim 7, wherein determining the calibration coefficients for the measurements at the first frequency includes selecting a predetermined point on the corresponding fitting line and calculating a relationship between the calibration coefficients so that this point corresponds to the origin of the complex plane when the measurements are calibrated (See: par [0052]).  


Neither Flanagan et al nor Han et al discloses determine calibration coefficients.
Donderici et al discloses determine calibration coefficients (See: par [0034]-par [0036], calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii)…calculates the calibrated coefficient for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal; par [0049]).
It would have been obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration injection system of Flanagan et al to calibration injection system to Flanagan et al would be to generate desired petrophysical characteristics of the borehole and surrounding geological formation (Donderici et al, par [0020]).

14. Flanagan et al does not specify a plurality of sensors.

It would have been obvious before the effective filing date to combine downhole tool for making standoff and caliper measurements as taught by Han et al to calibration injection system of Flanagan et al would be improve the reliability of caliper LWD measurements (Han et al, par [0007]).

15. Flanagan et al does not specify a plurality of sensors.
Han et al discloses a plurality of sensors (See: par [0002] Many such LWD techniques require that the standoff distance between the various logging sensors; par [0004] employing three sensors spaced …).
It would have been obvious before the effective filing date to combine downhole tool for making standoff and caliper measurements as taught by Han et al to calibration injection system of Flanagan et al would be to improve the reliability of caliper LWD measurements (Han et al, par [0007]).
Neither Flanagan et al nor Han et al discloses determine calibration coefficients.
Donderici et al discloses determine calibration coefficients (See: par [0034]-par [0036], calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii)…calculates the calibrated coefficient for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal; par [0049]).
obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration injection system of Flanagan et al to calibration injection system to Flanagan et al would be to generate desired petrophysical characteristics of the borehole and surrounding geological formation (Donderici et al, par [0020]).

16. Flanagan et al discloses the method according to claim 1, wherein the measurements taken at the second plurality of locations is a calibration set, wherein the method includes validating the calibration set, by verifying if one or more criteria relative to the set are met (See: Col. 3 lines 8-10, generating electromagnetic wave energy from the first transmitter at a selected location in the borehole; Col. 3 lines 35-36, determining the resistivity measurement; Col. 12 lines 2-7, by measuring both the received signal and calibration signal with the same acquisition electronics, the errors of the acquisition electronics can be eliminated).  

With respect to Claim 17, the instant claim recites substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.

18. Flanagan et al discloses the apparatus of claim 17, wherein the downhole tool is a logging while drilling tool (See: Col. 1 lines 15-18, measuring the resistivity of geologic formations surrounding a borehole during well logging and logging while drilling operations).  

19. Flanagan et al does not specify a plurality of sensors.

It would have been obvious before the effective filing date to combine downhole tool for making standoff and caliper measurements as taught by Han et al to calibration injection system of Flanagan et al would be to improve the reliability of caliper LWD measurements (Han et al, par [0007]).
Neither Flanagan et al nor Han et al discloses determine calibration coefficients.
Donderici et al discloses determine calibration coefficients (See: par [0034]-par [0036], calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii)…calculates the calibrated coefficient for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal; par [0049]).
It would have been obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration injection system of Flanagan et al to calibration injection system to Flanagan et al would be to generate desired petrophysical characteristics of the borehole and surrounding geological formation (Donderici et al, par [0020]).

20. Flanagan et al discloses The apparatus of claim 17, wherein the sensor is configured to take apparent impedance measurement at a plurality of frequencies and the set of processors is configured to use the calibration for the measurements at the first frequency to determine the 
Neither Flanagan et al nor Han et al discloses determine calibration coefficients.
Donderici et al discloses determine calibration coefficients (See: par [0034]-par [0036], calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii)…calculates the calibrated coefficient for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal; par [0049])
It would have been obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration injection system of Flanagan et al to calibration injection system to Flanagan et al would be to generate desired petrophysical characteristics of the borehole and surrounding geological formation (Donderici et al, par [0020]).

Claims 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al, Han et al, and Donderici et al as applied to claim 1 above, and further in view of US Patent No. 8,633,701 issued to Itskovich et al.

4. Neither of the references disclose having a resistivity below a predetermined threshold.  

It would have been obvious before the effective filing date to combine galvanic multi-frequency formation resistivity imaging as taught by Itskovich et al to calibration injection system of Flanagan et al would be to investigate of regions of an earth formation penetrated by a borehole (Itskovich et al, Col. 2 lines 15-16).

9. Neither Flanagan et al nor Han et al disclose but Donderici et al discloses the method according to claim 1, wherein determining the calibration coefficients for the measurements at the first frequency includes determining a correlation between uncalibrated measurement and theoretical measurement in a non-dispersive medium and calculating a relationship between the calibration coefficients based on the correlation (See: par [0019] the measured signals are then compared to simulated signals and, as a result of the comparison, calibration coefficient for transmitter are determined).
It would have been obvious before the effective filing date to combine surface calibration of a wellbore resistivity logging tool as taught by Donderici et al to calibration injection system of Flanagan et al to calibration injection system to Flanagan et al would be to generate desired petrophysical characteristics of the borehole and surrounding geological formation (Donderici et al, par [0020]).

It would have been obvious before the effective filing date to combine galvanic multi-frequency formation resistivity imaging as taught by Itskovich et al to calibration injection system of Flanagan et al would be to investigate of regions of an earth formation penetrated by a borehole (Itskovich et al, Col. 2 lines 15-16).
Allowable Subject Matter
Claims 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 13 is objected because it depends on claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  
Flanagan et al, Han et al, Donderici et al, Itskovich et al and other prior arts do not singularly or in combination disclose the limitations: “The method according to claim 1, wherein the calibration coefficients are defined as follows: 
    PNG
    media_image1.png
    19
    364
    media_image1.png
    Greyscale
 Wherein ZAPP_CAL Fb is a calibrated measurement at frequency fb Wherein ZAPPUNCFb is the uncalibrated measurement at frequency fb Wherein gb and ub are the calibration coefficients for frequency fb” as recited in claim 5,

    PNG
    media_image2.png
    19
    379
    media_image2.png
    Greyscale
 Wherein ZAPPUNC F2 is a uncalibrated measurement taken at the second frequency f2, Wherein ZAPPUNC_F 1 is a corresponding uncalibrated measurement taken at the first frequency fl, Wherein p21 and q2i are unknown coefficients, Wherein the method further comprises calculating p21 and q21 using the measurements taken at the second plurality of locations at the first and second frequencies” as recited in claim 11, and
“The method according to claim 10, wherein it includes correlating calibrated measurements taken at the first frequency fl to calibrated measurements taken at the second frequency f2 with the following expression: F(a)2) t 2 ZAPPCALF2 = ZAPPCALF1 x F( x2) l - --2 F ( ) 1 ) Wherein ZAPP_CALF2 is a calibrated measurement taken at the second frequency f2, Wherein ZAPP_ CAL _F 1 is a corresponding calibrated measurement taken at the first frequency fl, Wherein o1 and c2 are the radial frequencies respectively corresponding to the first and second frequencies fl and f2 and wherein F(o) is a dispersion function of a drilling fluid filling the borehole depending on radial frequency o” as recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        02/10/2022